DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment of claim 5 where there are recesses in a lower surface of the main bodies for avoiding interference with the holder parts in combination with the insert protrusions and the embodiment of claim 7, wherein longitudinal positions of the first support parts and the second support parts of the first packaging member differ from longitudinal positions of the support parts of the second packaging member,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, if the first and second support parts of the packaging members support the holder parts at the top of the packaging members, how is it that recesses in a lower surface of the main bodies avoid interference with the holder parts?  Did applicant intend to mean that the recesses in the lower surface of the main bodies avoid interference with holder parts supported by another set of first and second support parts?  For the purposes of examination claim 1 is interpreted as follows - the recess for avoiding interference in the bottom of the support parts are for creating space for the holder parts of a set of blades held by another, lower, set of packaging member main bodies.

Regarding claim 3, the language, “the opposite side walls and the recess wall being restricted in movements at least in a downward direction, a longitudinal direction, and a lateral direction” is not clear.  How do the opposite side walls and the recess wall (16a in the instant application) restrict movements in a downward direction?  In para [0024] of the instant application, it is the lower surface 13a that bears a lower edge of 

Regarding claim 5, the language, “each of the holder parts has holes extending therethrough in a thickness direction thereof and formed at respective opposite end portions thereof, and the first support parts and the second support parts have respective insertion protrusions which are inserted into the holes” is directed to the embodiment shown in 18-25.  Independent claim 1 is clearly directed to one of the embodiments shown in figs. 1-17 because figs. 1-17 are the only embodiments that include a recess formed in a lower surface for avoiding interference with the holder parts.  Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.  In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962). MPEP 2173.06

Regarding claim 6, claim 6 seems to repeat the same language in the last clause of claim 1.  With this in mind, it is not clear if applicant is attempting to claim a second 

The claims not addressed above are rejected because they depend from a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 5,433,322).
Although the preamble recites structural aspects of the cleaning blades, for the purposes of examination the cleaning blades are not interpreted as being part of the claimed invention because the structure of the blades introduced in the preamble is 
Regarding claims 1 and 6, Williams discloses a packaging member capable of holding cleaning blades in recessed grooves at 9 (the ends of the blades can be set into the respective grooves), comprising: 
at least a set of packaging member main bodies (multiple stacking members 1, fig. 1) for supporting opposite end portions of the holder parts of the cleaning blades (the ends of a blade can rest in the grooves 9 of the stacking members), the packaging member being characterized in that a first packaging member main body of the set of packaging member main bodies has a plurality of first support parts (grooves 9) disposed at predetermined intervals along a longitudinal direction thereof and adapted to support respective one end portions of the holder parts, and 
a second packaging member main body (a second of the stacking members 1) of the set of packaging member main bodies has a plurality of second support parts (grooves 9) disposed at predetermined intervals along the longitudinal direction thereof and adapted to support respective other end portions of the holder parts, 
wherein each of the first packaging member main body and the second packaging member main body has engagement portions at respective longitudinal opposite end portions for allowing stacking in the vertical direction, and each of the engagement portions has an engagement protrusion (vertical posts 11) formed on an upper surface thereof and has an engagement recess (bores 12) formed in a lower surface thereof for engagement with the engagement protrusion, and each of the first 

Regarding claims 2 and 8, Williams further discloses that the first packaging member main body and the second packaging member main body are common (identical or “the same” as described in [0021] of the instant application) members, and each of the first packaging member main body and the second packaging member main body has the first support parts or the second support parts disposed at one edge portion in a lateral direction orthogonal to the longitudinal direction and has the first support parts or the second support parts disposed at the other edge portion in the lateral direction.  The support parts (grooves 9) at the top and bottom of each stacking member extend across the entire stacking member which includes at least one edge portion at a top edge and at a bottom edge.  In other words, because the grooves extend the whole width of the support members, they are also disposed in an edge portion.

Regarding claim 4, Williams further discloses that the first support parts and the second support parts are grooves, fig 2 and 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above, and in view of Butler (US 4832196) and Zarges (DE 29805341 U1).
Regarding claim 3, Williams teaches all of claim 1, as applied above.  Williams does not teach that each of the first support parts and the second support parts has a 

    PNG
    media_image1.png
    783
    1035
    media_image1.png
    Greyscale
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging member of Williams to include stabilizing members in order to separate adjacent items so that they do not come into contact with one another and furthermore in order to provide a more stabilized packaging member and limit displacement as per the teaching of Butler, col. 2: 4-10.
Williams as modified above has opposing side walls of the semicircle that prevent longitudinal movement, the bottom of the semicircular groove that prevents downward movement and a back stabilizing wall that prevents lateral movement.  While the shape of Williams is semi-circular, it is also known, as taught by Zarges to provide a packaging member 32 with grooves having right angles, fig. 3.  With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the semicircular groove shape of Williams with another known shape, such as a rectangular shape as taught by Zarges with the reasonable expectation of allowing the ends of items to be held in grooves to stack and package the items.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above, and further in view of Glass (US 3196229).
Regarding claim 7, the references applied above teach all of claim 1, as applied above.  the references applied above do not teach that the support parts of stacked packaging member main bodies are longitudinally offset.  
Glass is analogous art in regard to packaging member bodies (dividers 10 and 11) for stacking items in a package.  Glass teaches packaging member bodies formed with grooves (valleys, col. 2: 40-45) wherein the grooves are offset, fig. 6 and 10, in order to minimize packaging storage space and maximize package storage capacity, col. 1: 33-40.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grooves of Williams to be offset (the grooves of one set differ longitudinally from the grooves of a second, stacked set) from a lower or higher set of stacked packaging bodies in order to minimize packaging storage space and maximize packaging storage capacity as per the teaching of Glass. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705.  The examiner can normally be reached on Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799



/MOLLIE IMPINK/Primary Examiner, Art Unit 3799